United States Court of Appeals
                                 For the Eighth Circuit
                             ___________________________

                                     No. 16-1046
                             ___________________________

                      Fineola Ingram; Justin Simmons; Brian Boykin

                            lllllllllllllllllllllPlaintiffs - Appellants

                                                v.

                      Cole County; Sheriff Greg White; John Wheeler

                           lllllllllllllllllllllDefendants - Appellees
                                           ____________

                          Appeal from United States District Court
                    for the Western District of Missouri - Jefferson City
                                      ____________

                                Submitted: October 17, 2017
                                   Filed: July 30, 2018
                                      [Unpublished]
                                      ____________

Before SMITH, Chief Judge, WOLLMAN, LOKEN, MURPHY, COLLOTON,
GRUENDER, BENTON, SHEPHERD, and KELLY, Circuit Judges, En Banc.1
                             ____________

PER CURIAM.




        1
            Judge Murphy died on May 16, 2018, and thus did not participate in the final
vote.
      The district court’s judgment dismissing claims against defendants Wheeler
and White is affirmed, with four judges concluding that the complaint fails to state
a claim and four judges concluding that the defendants are entitled to qualified
immunity. The district court’s judgment dismissing claims against Cole County is
affirmed by an equally divided court.

                      ______________________________




                                        -2-